Citation Nr: 1802018	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected tension headaches prior to June 21, 2013, and 30 percent thereafter.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision in December 2008 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas. 

In August 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rending the determination for this claim.

The Board notes that prior to the certification of this claim to the Board, the Veteran withdrew his claim for total disability based on individual unemployability (TDIU) and it is therefore no longer on appeal at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

Here, the Veteran and his representative claim that the Veteran's tension headache disability has worsened since his last examination and is now significantly impacting his financial abilities. After a review of the record, the Board finds that a significant period of time has passed since the Veteran's last VA examination in September 2014 and the findings in this examination report may no longer reflect an accurate and complete picture of the Veteran's service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination, including any and all testing and imagery deemed necessary by the examiner, to provide a complete disability picture of the Veteran's service-connected tension headaches. The claims file in its entirety must be made available to and be reviewed by the examiner. 

2. Following the above examination, and any other examination deemed necessary, readjudicate the claim for entitlement to an evaluation in excess of 10 percent for service-connected tension headaches prior to June 21 2013 (the date the Veteran filed for an increase) and 30 percent thereafter. If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

